DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents dated 4/12/2019 and 5/7/2020 are acknowledged and have been considered.

Drawings
The drawings submitted 4/12/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5 and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang et al. (U.S. Patent Application Publication 2016/0154200).

In regards to claim 1, Chang et al (henceforth referred to as Chang) disclose an antivibration device for an imaging device mounted on an unmanned aircraft.  Chang teaches an elastic imaging device mounting vibration control mechanism that is capable of mounting in/on various moving objects including unmanned aircraft (see figures 2-12), the antivibration device comprising:
an inner fixing portion to be fitted on the imaging device.  Chang teaches an inner ring portion (item 121) that affixes a camera or similar; 
an outer fixing portion to be mounted on an airframe of the unmanned aircraft.  Chang shows an outer portion (item 122) that affixes the vibration control device to a “image module” which in turn may be affixed to any of various moving components; 
a plurality of elastic support arms that are made of a rubber-like elastic body and that connect the inner fixing portion and the outer fixing portion to each other.  Items 123 of the device as shown are mounting “arms” that connect the inner and outer fixing portions and are fabricated from a rubber material (par. 29), wherein
the elastic support arms extend radially with the imaging device being at a center and elastically support the imaging device with respect to the airframe.  The device of Chang functions and can function as claimed.

In regards to claim 2, Chang discloses that the plurality of elastic support arms are disposed radially and spaced from each other at regular intervals (see figures).

In regards to claim 3, Chang discloses that the inner fixing portion, the plurality of elastic support arms, and the outer fixing portion are disposed in one plane.  As depicted, the components of the Chang device are planar.

In regards to claim 5, Chang discloses that the plurality of elastic support arms are  constituted by an upward-extending elastic arm that extends upward from the inner fixing portion in a vertical direction of the unmanned aircraft and that suspends the imaging device and thereby supports the imaging device from above, and
a downward-extending elastic arm that extends downward from the inner fixing portion and supports the imaging device from below.  Note that in at least some embodiments, Chang illustrates positioning and construction of the image device mounting system consistent with the claim showing a vertical “arm” with two downward extending arms (see figure 3).

In regards to claim 6, Chang discloses that the elastic support arms are formed into serpentine shapes (see figures 2, 3, 8-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Application Publication 2015/0336670) in view of Chang et al. (U.S. Patent Application Publication 2016/0154200).

In regards to claim 7, Zhang et al (henceforth referred to as Zhang) disclose an unmanned aircraft comprising:

an imaging device mounted on the airframe (item 2); and
an antivibration device disposed between the airframe and the imaging device.  Zhang teaches a buffering device between the UAV and the camera (item 223),
Zhang fails to teach that the antivibration device includes an inner fixing portion to be fitted on the imaging device, an outer fixing portion to be mounted on the airframe, and a plurality of elastic support arms that are made of a rubber-like elastic body and that connect the inner fixing portion and the outer fixing portion to each other.  However, Chang teaches another camera antivibration mounting device for a UAV that includes the claimed structure and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide various antivibration interfaces between the camera and the UAV of Zhang including of that shown in Chang, to facilitate an interface with various types and configurations of imaging equipment, and
Zhang as modified by Chang discloses that the elastic support arms extend radially with the imaging device being at a center and elastically support the imaging device with respect to the airframe.  See configuration of the Chang device.

In regards to claim 8, Zhang discloses that the airframe is a multicopter (see figures).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication 2016/0154200) in view of Wu et al. (Chinese Patent Document CN 108725817A).

In regards to claim 4, Chang fails to explicitly disclose that the inner fixing portion is attached to the imaging device at a position of center of gravity of the imaging device.  However, it is common and well known and taught by Wu et al (henceforth referred to as Wu) and would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to mount a device like that of Chang, especially when considering a camera, with the center of gravity of the device positioned at the mounting point as taught by Wu, to provide a stable platform (see abstract translation of Wu).

Summary/Conclusion
Claims 1-8 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641